Considering the motion for rehearing which urges that the affidavit for search warrant does not show that the private residence of appellant is a place where intoxicating liquor is sold or manufactured, — we observe that Art. 691, P. C., wherein appears the above as a requirement, refers to and includes the affidavit as a whole, that is, — all those things so sworn to by the makers of the affidavit may be looked to and considered in determining legal sufficiency. We find in the third paragraph of the *Page 246 
affidavit in the case before us, as reflected by the bill of exception, the following: "(3) That they have been informed by reliable persons * * * that A. A. Loftin is selling liquor capable of producing intoxication, * * * and that they have had a reliable person to tell them that he has purchased intoxicating liquor from A. A. Loftin, at said above described premises. * * * R. E. Gregory, A.D. Kuykendall. Sworn to and subscribed," etc. This we hold to be a sufficient showing in the affidavit. Villareal v. State, 21 S.W.2d 739. This we do not think contrary to anything said in Torres v. State,  18 S.W.2d 179, or Green v. State, 12 S.W.2d 790.
The motion for rehearing will be overruled.
Overruled.